Case 2:19-mj-03571-DUTY Document 3 Filed 09/16/19 Page1of4 Page ID #:81
Case 2:19-mj-03571-DUTY *SEALED* Document 1-1 *SEALED* Filed 08/28/19 Page 1 of 12

ORIGINAL

AO 93 (Rev. 11/13) Search and Seizure Warrant (USAO CDCA Rev. 04/17)

 

 

 

 

UNITED STATES DISTRICT COURT

for the

Central District of California

In the Matter of the Search of

(Briefly describe the property to be searched or identify the
person by name and address)

Case No. 2:19-MJ-03571

The person of Lamont Johnson Jr.

me eee Ne te

SEARCH AND SEIZURE WARRANT

To: Any authorized law enforcement officer

An application by a federal law enforcement officer or an attorney for the government requests the search
of the following person or property located in the Central District of California (identify the person or describe the property to be searched
and give its location):

See Attachment A-1.

I find that the affidavit(s), or any recorded testimony, establish probable cause to search and seize the person or property
described above, and that such search will reveal (identify the person or describe the property to be seized):

See Attachment B.

Such affidavit(s) or testimony are incorporated herein by reference [and attached hereto].

YOU ARE COMMANDED to execute this warrant on or before 14 days from the date of its issuance (not to exceed 14 days)
in the daytime 6:00 a.m. to 10:00 p.m. [[] at any time in the day or night because good cause has been established.

Unless delayed notice is authorized below, you must give a copy of the warrant and a receipt for the property taken to the
person from whom, or from whose premises, the property was taken, or leave the copy and receipt at the place where the
property was taken.

The officer executing this warrant, or an officer present during the execution of the warrant, must prepare an inventory
as required by law and promptly return this warrant and inventory to the U.S. Magistrate Judge on duty at the time of the return
through a filing with the Clerk's Office.

 

_] Pursuant to 18 U.S.C, § 3103a(b), I find that immediate notification may have an adverse result listed in 18 U.S.C.
§ 2705 (except for delay of trial), and authorize the officer executing this warrant to delay notice to the person who, or whose
property, will be searched or seized (check the appropriate box)

 

[J for days (not to exceed 30) [_] until, the facts justifying, the later specificdate of

Diane OF [ 2g iQ WO S-Y 6 pe 4, A om
7

  
 

“Fudge 's signature

The Honorable Gail J. Standish, U.S, Magistrate Judge

Printed name and title

City and state: Los Angeles, CA

 

AUSA: MiRi Song, x2262
Case 2:19-mj-03571-DUTY Document 3 Filed 09/16/19 Page2of4 Page ID #:82
Case 2:19-mj-03571-DUTY *SEALED* Document 1-1*SEALED* Filed 08/28/19 Page 2 of 12

 

 

Page ID #:30
AO 93 (Rev. 11/13) Search and Seizure Warrant (Page 2)
Return
Case No.: Date and or caiacia executed: Copy of warrant and inventory left win:
pny 035 T/4 (14 U3 fry Lamont Sobnsen Sr.

 

 

 

Inventory made in the presence of :

Camont Sonnsin Sr.

 

Inventory of the property taken and name of any person(s) seized:

| ~ Aggle ‘Dhone X LMEL! 35307 OA2X75 STE

 

Certification

 

 

I declare under penalty of perjury that this inventory is correct and was returned along with the original warrant to the
designated judge.

Date: SIAL A lee —

Executing officer's signature

i Schel dec - Speca Agent

Printed name and title

 

 

 

 

 
SEARCH WARRANT INVENTORY FORM

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SEARCH WARRANT INFORMATION:
Case Number: 19INVO1981
Item(s) Obtained By: SA Curtis Schneider
Search Warrant: YesK] Nol] Consent Search: YesL] Nol]
Personal Effects: YesL] Nol] Vehicle: YesL] Nol)
pam Incident to yes] NoO Other (Specify):Click here to enter text.
COMPANY INFORMATION:
Company Name: Click here to enter text.
Individual Name: Lamont Johnson Jr.
VEHICLE INFORMATION:
Vehicle ID:Click here to Year:Click here to Make: Click here to enter | Model: Click here to enter text.
enter text. enter text. text.
Color: Click here to enter text. Plate #: Click here to
enter text.
VIN: enter text here Date of Inventory: 9/4/2019
Special Agent: Curtis Schneider
Search Location: Los Angeles Processing and Distribution Center 7001 S Central Blvd., Los Angeles, CA 90001

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ITEM NUMBER: DESCRIPTION OF ITEMS

1 Apple iPhone X, IMEI: 353071102275876

enter text Click here to enter text.

enter text Click here to enter text.

enter text Click here to enter text.

enter text Click here to enter text.

enter text Click here to enter text.

enter text Click here to enter text.

enter text Click here to enter text.

enter text Click here to enter text.

enter text Click here to enter text.

enter text Click here to enter text.

enter text Click here to enter text.

enter text Click here to enter text.

enter text Click here to enter text.

enter text Click here to enter text.

enter text Click here to enter text.

enter text Click here to enter text.

enter text Click here to enter text.

enter text Click here to enter text.

enter text Click here to enter text.

enter text Click here to enter text.

RESTRICTED This report is furnished on an official need to know basis and must be protected from dissemination which may compromise the best interest
INFORMATION of the U.S. Postal Service Office of Inspector General. This report must not be released or disseminated to other parties without prior
INVENTORY FORM consultation with the Office of Inspector General. Unauthorized release may result in criminal prosecution.

 

 

IGM 303.10-02 Page 1 of 2 12/2016
OFFICE OF INSPECTOR GENERAL

UNITED STATES POSTAL SERVICE SEARCH WARRANT INVENTORY FORM

 

 

 

 

 

 

 

 

 

 

 

DISTRIBUTION OF COPIES:

Case File Yes] Nol]
Agent File YesK} Noll
Subject YesX} Nol
Magistrate YesX Nol

RESTRICTED This report is furnished on an official need to know basis and must be protected from dissemination which may compromise the best interest
INFORMATION of the U.S. Postal Service Office of Inspector General. This report must not be released or disseminated to other parties without prior
INVENTORY FORM consultation with the Office of Inspector General. Unauthorized release may result in criminal prosecution.

 

 

 

 

IGM 303.10-02 Page 2 of 2 12/2016
